                Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 1 of 78




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                    MIDLAND/ODESSA DIVISION


INTREPID DIRECTIONAL DRILLING                       $
SPECIALISTS, LTD.                                   s
     PLAINTIFF,                                     $
                                                    $
vs.                                                 $                CA NO: 7:19-CV-101
                                                    s
CIMAREX ENERGY CO.                                  $
           DEFENDANT.                               S




TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW Intrepid Directional Drilling Specialists, Ltd. ("Intrepid"),
                                                                                   Plaintiff, in the

                                                                        Defendant, Cimarex
above-entitled and numbered cause, and files this its complaint against

                                                                   show the following:
Energy Co. ("Cimarex"), and for cause of action would respectfully

                                                    I.
                                                 Parties

      L    plaintiff Intrepid Directional Drilling Specialists, Ltd. is a limited partnership organized

                                                        place of business in Midland county,
under the raws of the State of rexas with its principal

Texas. Plaintiff is a resident of Midland County, Texas'
                                                                       company organized under the
      2.   Defendant cimarex Energy Co. is a foreign limited liability

                           of   Delaware. cimarex's corporate headquarters are located
                                                                                              in Denver'
 laws of the State

 colorado. cimarex's principal place of business is located
                                                            in Denver, may be served with

                                                                 Corporation Service Company
 process through its registered agent, at the following address:

                    Lawyers Incorporating Service company,   2ll   E" 7th Street' suite 620' Austin' Texas
 d/b/a cSC      -
 78701-3218.



                                                                                                   Prcs    1
 PLe.tNttpr' s ORlc tNRt- Cotvlpu'tNr
 Mr DLAN D\01   157s\0000s1\2340865.   1
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 2 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 3 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 4 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 5 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 6 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 7 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 8 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 9 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 10 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 11 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 12 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 13 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 14 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 15 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 16 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 17 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 18 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 19 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 20 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 21 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 22 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 23 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 24 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 25 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 26 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 27 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 28 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 29 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 30 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 31 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 32 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 33 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 34 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 35 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 36 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 37 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 38 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 39 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 40 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 41 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 42 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 43 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 44 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 45 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 46 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 47 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 48 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 49 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 50 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 51 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 52 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 53 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 54 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 55 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 56 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 57 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 58 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 59 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 60 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 61 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 62 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 63 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 64 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 65 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 66 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 67 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 68 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 69 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 70 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 71 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 72 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 73 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 74 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 75 of 78
Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 76 of 78
                 Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 77 of 78



                                        AFFIDAVIT OF CLINT LEAZER
STATE OF TEXAS                                          $
                                                        s
COUNTY OF MIDLAND                                       s
       Before me, the undersigned Notary Public, on this day, personally appeared Clint Leazer,
a person whose identity is known to me. After I administered the oath to him, upon his oath he
said:

            l.       "My name is Clint Leazer.      I
                                                    am over 21 years of age and am fully
           competent and able to testify herein. I have never been arrested or convicted of a
           felony or a crime of moral turpitude. The facts and statements contained herein
           are true and correct and within my personal knowledge.

           2.       Iam the President of Intrepid Directional Drilling Specialists, Ltd.
           ("Intrepid") and a duly authorized agent for Intrepid. I have personal knowledge
           of the facts stated in this Affidavit because of my involvement with Intrepid's
           projects with Cimarex Energy Company ("Cimarex").

           3.       This suit on sworn account claim referred to in Intrepid's Original
           Complaint is related to the invoices attached to the Complaint as Exhibits C and
           D.

           4.      Cimarex's account is due and owing to Intrepid and Intrepid has allowed
           all lawful offsets, payments, and credits.
           5.       After all offsets, payments and credits, Cimarex is currently past due on
           $677,874.95 in invoices previously tendered to Cimarex by Intrepid.

           6.      Additional invoices in the amount of $166,386.59 were sent to Cimarex on
           March 4, 2019. These invoices are due and owing no later than 60 days after
           receipt. These invoices will be due and owing to Intrepid on May 3,2019.
           7.    Intrepid believes that Cimarex has no intention of paying the invoices sent
           on March 4,2019.

           8.       This facts in this affidavit are true, this claim is just and true, and   it is
           within my personal knowledge."




M rDLAN   D\01s255\000050\2 269977 .L
             Case 7:19-cv-00101 Document 1 Filed 04/12/19 Page 78 of 78




FURTHER AFFIANT SAYETH NOT.



                                                 G
         SUBSCRIBED AND SWORN TO BEFORE ME, by Clint Leazer,          onthis l?
day   olApril,20l9.

                AMIER MCCUI.TOUGH
             Nolory Publlc, Slole of fexos
               My Commisslon Expites
                Sepl€mbet 16,2019                   LIC. State of T




MTDTAND\0152ss\0000s0\2259977.1
